DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “axially inclined” anilox roller (as recited in claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected because Figs. do not have satisfactory reproduction characteristics 37 CFR 1.84 details the standards for drawings. 37 CFR 1.84 (l) details the requirements of drawings:

(l)    Character of lines, numbers, and letters.  All drawings must be made by a
process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

Fig. 2 does not have adequately durable, clean black lines for reproduction. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, line 3, “the radial extension of the anilox roller” has no antecedent basis in the claims. In claim 1, Applicant recites that the claim may include one of three options,  a radial extension of the printing roller, the impression roller or the anilox roller. Applicant never specifies in claim 6 that the claim actually includes the radial extension of the anilox roller. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-6, 8, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, Applicant recites “wherein the clichés have  a radial extension.” This language suggests one radial extension for all the clichés. However, it appears, from Applicant’s disclosure, that Applicant intends to mean that each cliché has a radial extension. 

In claim 6, Applicant recites that the anilox roller is axially inclined. The examiner interprets this as the following image altered from Applicant’s Fig. 4:

    PNG
    media_image1.png
    240
    563
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    761
    602
    media_image2.png
    Greyscale

	 It is not clear how such an angled anilox roller would result in a proper transfer of ink from the ink chamber or to the printing roller. 
	Claim 22 has a similar problem. 
	In claim 8, Applicant recites that each surface zone “comprise a cover having a radial extension . . .” It is not clear if the radial extension of the covers are the same as the radial extension of the surface zones (as recited in claim 5). It would appear that Applicant is intending the cover radial extensions to be one and the same as the radial extension recited in claim 5. Applicant should amend claim 8 to recite as such. 

Due to the nature of the 112(b) problems with claim 6, prior art could not accurately be applied to claim 6 at this time. Once the 112(b) problems have been overcome, any relevant prior art will then be applied. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mathis (US 4,008,661) in view of Roland  et al. (US 2007/0289469). 
With respect to claim 1, Mathis disclosed the claimed flexographic printing device except they are silent on the two material webs having different thicknesses and they are silent on the incision of a radial extension of the surface carrying the image to be printed. Mathis discloses a flexographic printing device comprising a printing unit (as shown in Fig. 3 of Mathis) comprising:
	a printing roller 46 carrying on a surface thereof an image (on “printing bands”) to be printed (Mathis, col. 2, lines 62-65); 
	an impression roller 36 having a surface; , and
	an anilox roller 44 adapted to feed printing ink from a printing ink chamber 42 onto the printing roller 46;, 
	wherein the printing unit is configured for simultaneously printing at least two material webs 82 (Mathis, col. 3, lines 50-53; Fig. 3), the at least two material webs 82 being printed when they pass a printing nip formed between the printing roller 46 and the impression roller 36. 
	While Mathis is silent on the printing unit being configured for printing two material webs having different thicknesses, the apparatus disclosed by Mathis is capable of printing on two material webs having different thicknesses. 
	Additionally, Roland et al. teach that it is known that a radial extension of the surface carrying the image to be printed of the printing roller is adapted in respect to a thickness of the respective material web to be printed. Roland et al. teach that “A plurality of sleeve-like covers with different external diameters and a plurality of plate-like printing forms with different lengths can be employed on the same printing form cylinder, so that the printing length can be varied,” (Roland et al., paragraph [0038]). Thus the differing sleeve-like covers with different external diameters amount to adapting a radial extension of the surface. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Roland et al. with the flexographic printing device disclosed by Mathis for the advantage of varying the printing length of the image being printed. Note, while Roland et al. may have a different reason for adapting the radial extension of the surface of the printing roller the end result of the disclosed apparatus is the same as that of the claimed invention. 
	With respect to claim 2, Mathis discloses that the image to be printed is provided as a cliché (“printing bands”) mounted on the printing roller 46 to be printed (Mathis, col. 2, lines 62-65). 
	With respect to claim 3, while Mathis does not specify the exact number of clichés, one of ordinary skill in the art would recognize that four clichés would be used to match the four webs supplied to the printing unit as shown in Fig. 3 of Mathis. 
	With respect to claim 4, Mathis in view of Roland et al. are silent on how the printing sleeve or roller is made. however, it is noted that the method of making the sleeve or roller in an apparatus claim holds no patentable weight unless the method results in a different end structure of the invention. IN this case, engraving does not appear to result in any different structure than the flexographic sleeve disclosed by Mathis. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mathis (US 4,008,661) in view of Roland  et al. (US 2007/0289469), as applied to claim 1 above, and further in view of Demand (US 213/0025478). 
With respect to claim 9, Mathis in view of Roland et al. disclose the claimed flexographic printing device, except that they are silent on the inclusion of at least one feeding device. However, Demand teaches a flexographic printing device including at least one feeding device 6 (Demand, paragraph [0024]; Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Demand with the flexographic printing device disclosed by Mathis in view of Roland et al. for the advantage of assisting the webs through the printing unit and placing less strain on the printing unit and reducing the possibility of web breakage.  

Allowable Subject Matter
Claims 11-19 are allowed.

Claims 5, 8, and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 has been indicated as containing allowable subject matter primarily for the flexographic printing device including a printing unit configured for simultaneously printing at least two material web having different thicknesses; and including an impression roller having a surface wherein the surface of the impression roller has an equal amount of surface zones as there are material web and wherein the surface zones each have a radial extension adapted to the thickness of the respective material web to be printed. 
Claim 7 has been indicated as containing allowable subject matter primarily for the flexographic printing device including a printing unit configured for simultaneously printing at least two material web having different thicknesses; and the equal amount of anilox rollers as there are material webs, and wherein each of the anilox rollers has a radial extension or a radial position adapted to a thickness of the respective material web to be printed. 
	Claims 10-19 have been indicated as being allowable primarily for the steps of simultaneously printing at least two material webs having different thicknesses, moving at least two material webs having different thicknesses through a printing nip defined between the printing roller and an impression roller, the printing roller carrying on a surface thereof an image to be printed and the impression roller having a surface, to thereby print the image onto the at least two material webs; and adapting the printing device by arranging at least one of the following (I)-(III): 
I. a radial extension of the surface of the printing roller carrying the image to be printed such that it is adapted in respect to a thickness of the respective material web to be printed; 
II. the surface of the impression roller such that a radial extension along the surface of the impression roller is adapted to the thickness of the material webs to be printed; 
 III. a surface of the anilox roller such that a radial extension along the surface of the anilox roller is adapted to the thickness of the material web to be printed.
Claim 22 has been indicated as containing allowable subject matter primarily for the surface of the impression roller having an equal amount of surface zones as there are material webs, and wherein the surface zones have a radial extension adapted to the thickness of the respective material web to be printed, and wherein the anilox roller is axially inclined to adapt the radial extension of the anilox roller to the thickness of the respective material web to be printed.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harris et al. is cited to show another example of simultaneously printing two substrates using two clichés mounted on a single printing cylinder. Stickney and Wood are cited to show other examples of a printing apparatus that simultaneously prints two webs. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        January 25, 2022